 Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 1 of 22 PageID #:4

                                                                         Service of Process
                                                                         Transmittal
                                                                         10/09/2020
                                                                         CT Log Number 538378379
TO:      Risk SOP Meijer
         Meijer, Inc.
         2929 Walker Ave NW
         Grand Rapids, MI 49544-6402

RE:      Process Served in Illinois

FOR:     Meijer, Inc. (Domestic State: MI)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   JEFFREY E. MARTIN, PLTF. vs. MEIJER, INC., ETC., ET AL., DFTS.
DOCUMENT(S) SERVED:                -
COURT/AGENCY:                      None Specified
                                   Case # 2020L010578
NATURE OF ACTION:                  Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Chicago, IL
DATE AND HOUR OF SERVICE:          By Process Server on 10/09/2020 at 03:00
JURISDICTION SERVED :              Illinois
APPEARANCE OR ANSWER DUE:          None Specified
ATTORNEY(S) / SENDER(S):           None Specified
ACTION ITEMS:                      CT has retained the current log, Retain Date: 10/09/2020, Expected Purge Date:
                                   10/14/2020

                                   Image SOP

                                   Email Notification, Risk SOP Meijer RiskSOP@meijer.com

SIGNED:                            C T Corporation System
ADDRESS:                           1209 N Orange St
                                   Wilmington, DE 19801-1120
For Questions:                     866-401-8252
                                   EastTeam2@wolterskluwer.com




                                                                         Page 1 of 1 / AS
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.

                                                                                                       EXHIBIT A
           Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 2 of 22 PageID #:5


                                                                        Wolters Kluwer

                             PROCESS SERVER DELIVERY DETAILS




Date:                          Fri, Oct 9, 2020

Server Name:                   Sheriff Drop




Entity Served                  MEIJER, INC.

Agent Name                     CT CORPORATION SYSTEM

Case Number                    2020L010578

J urisdiction                  IL




   0 1 1 H 1 1 01 1 0 11 1 1 H
                                                 Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 3 of 22 PageID #:6


                                                                                                                                        FILED
                                                                                                                                        10/5/2020 12:39 PM
                                                                                                                                        DOROTHY BROWN
                                                                                                                    •                   CIRCUIT CLERK
                                                                                                                                        COOK COUNTY, IL
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                                                                                                        2020L010578

                                              2120 - Served                       2121 - Served
                                              2220 - Not Served                   2221 - Not Served
                                              2320 - Served By Mail               2321 - Served By Mail
                                              2420 - Served By Publication        2421 - Served By Publication
                                              Summons - Alias Summons                                                      (08/01/18) CCG 0001 A

                                                                IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS


                                              Jeffrey E. Martin
                                                                              (Name all parties)
                                                                                                     Case No.
                                                                       V.

                                              Meijer, Inc. d/b/a Meijer, et al.

                                                                            [
                                                                            0 SUMMONS 0 ALIAS SUMMONS

                                              To each Defendant:

                                              YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                              which is hereto attached, or otherwise file your appearance and pay the required fee within thirty.
                                             (30) days after service of this Summons,not counting the day of service. To file your answer or
                                              appearance you need access to the internet. Please visit www.cookcountyclerkofcourc.org to initiate
                                              this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
                                              the last page of this document for location information.
                                              If you fail to do so, a judgment by default may be entered against you for the relief
                                              requested in the complaint.
                                              To the Officer:
                                              This Summons must be returned by the officer or other person to whom it was given for service,
                                              with endorsement of service and fees, if any,immediately after service. If service cannot be made,
                                              this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                              days after its date.




                                                            Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                              cookcountyclerkofcourt.org
                                                                                              Page. 1 of 3
                                                Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 4 of 22 PageID #:7

                                             Summons - Alias Summons                                                               (08/01/18) CCG 0001 B

                                             E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                             create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
                                             to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                                             wwwillinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                                                                                       10/5/2020 12:39 PM DOROTHY BROWN
                                             Atty. No.: 63329                                           Witness:

                                             Atty Name: Shauna M. Martin

                                             Atty. for: Plaintiff

                                             Address: 171 W. Wing Street, Suite 201
                                                                                                       Date of Service:
                                             City: Arlington Heights
                                                                                                       (To be inserted by officer on copy left with
                                             State:   IL     zip: 60005                                Defendant or other person):

                                             Telephone: 847-956-0000

                                             Primary Email: smrn@martinlawchicago.com




                                                            Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                              cookcountyclerkofcourt.org
                                                                                                  Page 2 of 3
                                                 Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 5 of 22 PageID #:8



                                                 CLERK OF THE CIRCUIT COURT OF,COOK COUNTY OFFICE LOCATIONS

                                             O    Richard J Daley Center                     O       Domestic Relations Division
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                  50 W Washington                                    Richard J Daley Center
                                                  Chicago, IL 60602                                  50 W Washington, Rm 802
                                                  District 2 - Skokie                                Chicago,IL 60602
                                                  5600 Old Orchard Rd                                Flours: 8:30 am - 4:30 pm
                                                  Skokie, IL 60077                           O       Civil Appeals
                                                  District 3 - Rolling Meadows                       Richard J Daley Center
                                                  2121 Euclid                                        50 W Washington, Rm 801
                                                  Rolling Meadows,IL 60008                           Chicago, IL 60602
                                                                                                     Hours: 8:30 am - 4:30 pm
                                             O     District 4 - Maywood
                                                   1500 Maybrook Ave                         O       Criminal Department
                                                   Maywood,IL 60153                                  Richard J Daley Center
                                                                                                     50 W Washington, Rai 1006
                                             0    District 5 - Bridgeview                            Chicago, IL 60602
                                                  10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
                                                  Bridgeview, IL 60455
                                                                                             O       County Division
                                             O     District 6 - Markham                              Richard J Daley Center
                                                   16501 S Kedzie Pkwy                               50 W Washington, Rm 1202
                                                   Markham,IL 60428                                  Chicago, IL 60602
                                             O    Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                                                  555 W Harrison                             O       Probate Division
                                                  Chicago, IL 60607                                  Richard J Daley Center
                                             O    Juvenile Center Building                           50 W Washington, Rm 1202
                                                  2245W Ogden Ave, Rm 13                             Chicago, IL 60602
                                                  Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
                                             O    Criminal Court Building                            Law Division
                                                  2650 S California Ave, Rm 526                      Richard J Daley Center
                                                  Chicago, IL 60608                                  50 W Washington, Rm.801
                                                                                                     Chicago, IL 60602
                                             Daley Center Divisions/Departments                      Hours: 8:30 am - 4:30 pm

                                             O    Civil Division                             O       Traffic Division
                                                  Richard J Daley Center                             Richard J Daley Center
                                                  50 W Washington,Rm 601                             50 W Washington, Lower Level
                                                  Chicago, IL 60602                                  Chicago, IL 60602
                                                  Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm

                                             O    Chancery Division
                                                  Richard J Daley Center
                                                  50 W Washington,Rm 802
                                                  Chicago, IL 60602
                                                  Hours: 8:30 am - 4:30 pm

                                                          Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                            cookcountyclerkofcourt.org
                                                                                       Page 3 of 3
                                                  Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 6 of 22 PageID #:9




                                             SHERIFF OF COOK COUNTY,IL PLEASE SERVE:

                                             1.      MEIJER,INC.
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                     c/o CT Corporation System
                                                     208 So Lasalle St, Suite 814
                                                     Chicago, IL 60604

                                             2.      MEIJER GROUP,INC.
                                                     c/o CT Corporation System
                                                     208 So Lasalle St, Suite 814
                                                     Chicago, IL 60604

                                             SHERIFF OF WAYNE COUNTY,MI PLEASE SERVE:

                                             3.      MEIJER STORES LIMITED PARTNERSHIP
                                                     c/o The Corporation Company, Registered Agent
                                                     40600 Ann Arbor Rd E Ste 201
                                                     Plymouth, MI 48170

                                             4.      MEIJER GREAT LAKES LIMITED PARTNERSHIP
                                                     c/o The Corporation Company, Registered Agent
                                                     40600 Ann Arbor Rd E Ste 201
                                                     Plymouth, MI 48170
                                                Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 7 of 22 PageID #:10


                                                                                                                                        FILED
                                                                                                                                        10/5/2020 12:39 PM
                                                                                                                                        DOROTHY BROWN
                                                                                                                                        CIRCUIT CLERK
                                                                                                                                        COOK COUNTY, IL
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                                                                                                        2020L010578

                                              2120 - Served                       2121 - Served
                                              2220 - Not Served                   2221 - Not Served
                                              2320 - Served By Mail               2321 - Served By Mail
                                              2420 - Served By Publication        2421 - Served By Publication
                                              Summons - Alias Summons                                                      (08/01/18) CCG 0001 A

                                                                IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS


                                              Jeffrey E. Martin
                                                                              (Name all parties)
                                                                                                    Case No.
                                                                       V.

                                              Meijer, Inc. d/b/a Meijer, et al.

                                                                            VI SUMMONS 0 ALIAS SUMMONS

                                              To each Defendant:

                                              YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                              which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                                             (30) days after service of this Summons,not counting the day of service. To file your answer or
                                              appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to initiate
                                              this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
                                              the last page of this document for location information.
                                              If you fail to do so, a judgment by default may be entered against you for the relief
                                              requested in the complaint.
                                              To the Officer:
                                              This Summons must be returned by the officer or other person to whom it was given for service,
                                              with endorsement of service and fees, if any,immediately after service. If service cannot be made,
                                              this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                              days after its date.




                                                            Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                              cookcountyclerkofcourt.org
                                                                                              Page 1 of 3
                                               Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 8 of 22 PageID #:11

                                             Summons - Alias Summons                                                               (08/01/18) CCG 0001 B

                                             E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                             create an account with an e-filing service provider. Viiit http:fiefile.illinoiscourts.gov/service-providers.htm
                                             to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                                             www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                                                                                       10/5/2020 12:39 PM DOROTHY BROWN
                                             Atty. No.: 63329                                           Witness:

                                             Atty Name: Shauna M. Martin

                                             Atty. for: Plaintiff
                                                                                201
                                             Address: 171 W. Wing Street, Suite
                                                                                                       Date of Service:
                                             City: Arlington Heights
                                                                                                       (To be inserted by officer on copy left with
                                             State:   IL     zip: 60005                                Defendant or other person):

                                             Telephone: 847-956-0000

                                             Primary Email: smm@martinlawchicago.corn




                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                                  Page 2 of 3
                                                 Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 9 of 22 PageID #:12



                                                  CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                             O     Richard J Daley Center                     O       Domestic Relations Division.
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                   50 W Washington                                    Richard J Daley Center
                                                   Chicago, IL 60602                                  50 W Washington, Rm 802
                                             O     District 2 - Skokie                                Chicago, IL 60602
                                                   5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
                                                   Skokie,IL 60077                            O       Civil Appeals
                                             O     District 3 - Rolling Meadows                       Richard J Daley Center
                                                   2121 Euclid                                        50 W Washington, Rm 801
                                                   Rolling Meadows,IL 60008                           Chicago, IL 60602
                                                                                                      Hours: 8:30 am - 4:30 pm
                                             O     District 4 - Maywood
                                                   1500 Maybrook Ave                          O       Criminal Department
                                                   Maywood,IL 60153                                   Richard J Daley Center
                                                                                                      SOW Washington, Rm 1006
                                             0     District 5 - Bridgeview
                                                                                                      Chicago,IL 60602
                                                   10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
                                                   Bridgeview, IL 60455
                                                                                             0        County Division
                                             O     District 6 - Markham
                                                                                                      Richard J Daley Center
                                                   16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
                                                   Markham,IL 60428
                                                                                                      Chicago, IL 60602
                                             o     Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                                                   555 W Harrison
                                                                                             0        Probate Division
                                                   Chicago, IL 60607                                  Richard J Daley Center
                                             O     Juvenile Center Building                           50 W Washington, Rm 1202
                                                   2245 \V Ogden Ave,Rm 13                            Chicago, IL 60602
                                                   Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
                                             O     Criminal Court Building                    O       Law Division
                                                   2650 S California Ave, Rm 526                      Richard J.Daley Center
                                                   Chicago, IL 60608                                  50 W Washington, Rm 801
                                                                                                      Chicago,IL 60602
                                             Daley Center Divisions/Departments                       Hours: 8:30 am - 4:30 pm

                                             O     Civil Division                             O       Traffic Division
                                                   Richard J Daley Center                             Richard J Daley Center
                                                   50 W Washington, Rm 601                            50 W Washington, Lower Level
                                                   Chicago,IL 60602                                   Chicago, IL 60602
                                                   Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm

                                             O     Chancery Division
                                                   Richard J Daley Center
                                                   50 W Washington,Rm 802
                                                   Chicago, IL 60602
                                                   Hours: 8:30 am - 4:30 pm


                                                           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                             cookcountyclerkofcourt.org
                                                                                        Page 3 of 3
                                              Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 10 of 22 PageID #:13




                                             SHERIFF OF COOK COUNTY,IL PLEASE SERVE: ,

                                             1.    MEIJER,INC.
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                   c/o CT Corporation System
                                                   208 So Lasalle St, Suite 814
                                                   Chicago, IL 60604

                                             2.     MEIJER GROUP,INC.
                                                  - do CT Corporation System
                                                    208 So Lasalle St, Suite 814
                                                    Chicago, IL 60604

                                             SHERIFF OF WAYNE COUNTY,MI PLEASE SERVE:

                                             3.    MEIJER STORES LIMITED PARTNERSHIP
                                                   c/o The Corporation Company, Registered Agent
                                                   40600 Ann Arbor Rd E Ste 201
                                                   Plymouth, MI 48170

                                             4.    MEIJER GREAT LAKES LIMITED PARTNERSHIP
                                                   c/o The Corporation Company, Registered Agent
                                                   40600 Ann Arbor Rd E Ste 201
                                                   Plymouth, MI 48170
Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 11 of 22 PageID #:14




                                                           DIE DATE

                                   OH ,1 1111 8 Ii I      1 1/02/2020    61


                                                                        TOI
                               DOC.TYPE: LAW
                               CASE NUMBER: 2020L010578
                               DEFENDANT                    SERVICE INFO:
                               M EIJER INC                  30 DAY RTN; C/O
                               208 S LA SALLE ST            CORPORATION E
                               CHICAGO, IL 60604
                               #814
                                                            ATTACHED FEE:
                                                Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 12 of 22 PageID #:15
                                                                                     12-Person Jury


                                                                                                                               FILED
                                                                                                                               10/5/2020 12:39 PM
                                                                                                                               DOROTHY BROWN
                                              STATE OF ILLINOIS            )                                            FIRM I.D.: 63329
                                                                           )SS                                                  CIRCUIT CLERK
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                              COUNTY OF COOK                                                                    COOK COUNTY, IL
                                                                                                                                2020L010578
                                                             IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                                                   COUNTY DEPARTMENT,LAW DIVISION


                                               JEFFREY E. MARTIN,
                                                                                   Plaintiff,
                                                               V.
                                                                                                    COURT #:
                                               MEIJER,INC. d/b/a MEIJER, MEIJER
                                               STORES LIMITED PARTNERSHIP,MEIJER
                                               GREAT LAKES LIMITED PARTNERSHIP,
                                                                                                    PLAINTIFF DEMANDS TRIAL
                                               and MEIJER GROUP,INC.
                                                                                                    BY JURY
                                                                          Defendants.


                                                                         PLAINTIFF'S COMPLAINT AT LAW

                                                     NOW COMES the Plaintiff, JEFFREY E. MARTIN, by and through his attorneys,

                                              MARTIN LAW, LLC, and complaining of the Defendants, MEIJER, INC. d/b/a MEIJER,

                                              MEIJER STORES LIMITED PARTNERSHIP, MEIJER GREAT LAKES LIMITED

                                              PARTNERSHIP, and MEIJER GROUP,[NC., states as follows:

                                                                                  COUNT I
                                                          [JEFFREY E. MARTIN v. MEIJER,INC. d/b/a MEIJER- Negligence]

                                                     1.      Plaintiff JEFFREY E. MARTIN ("JEFFREY") was born on September 25, 1956.

                                                     2.      On January 20, 2019, JEFFREY lived at 805 S. Salem Avenue in Arlington

                                              Heights, IL 60005.

                                                     3.      On and prior to January 20, 2019, Defendant MEIJER, INC. d/b/a MEIJER

                                             ("MEIJER") was a foreign corporation licensed to do and doing business in the State of Illinois.

                                                     4.      On and prior to January 20, 2019, Defendant MEIJER had its registered agent, CT

                                              Corporation System located at 208 So LaSalle Street, Suite 814 in Chicago, IL 60604.
                                               Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 13 of 22 PageID #:16




                                                    5.      On and prior to January 20,2019, Defendant MEIJER was in the business ofselling
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                             retail products, grocery products and related services throughout the Chicagoland area, including

                                             in Cook County, Illinois.

                                                    6.      At all times relevant to this Complaint, the Defendant owned and operated grocery

                                             and general merchandise retail stores, including the MEIJER store located at 1301 Meijer Road in

                                             Rolling Meadows, IL 60008.

                                                    7.      At all times relevant to this Complaint, the Defendant, operating through its duly

                                             authorized agents and/or employees, managed the MEIJER store located at 1301 Meijer Road in

                                             Rolling Meadows, IL 60008.

                                                    8.      At all times relevant to this Complaint, the Defendant, operating through its duly

                                             authorized agents and/or employees, maintained the MEIJER store located at 1301 Meijer Road

                                             in Rolling Meadows,IL 60008.

                                                   9.       At all times relevant to this Complaint, and for a substantial period prior thereto,

                                             the Defendant held out said retail store to the public for use by business invitees, including the

                                             Plaintiff, JEFFREY.

                                                   10.      Plaintiff JEFFREY was at all times relevant to this Complaint a business invitee

                                             legally on the premises of the Defendant's retail store.

                                                   1 1.     On January 20, 2019, it was the duty of Defendant, acting through its duly

                                             authorized agents and/or employees,to exercise reasonable care in maintaining its stores, including

                                             making sure that there were no hazardous substances on the floor.

                                                   12.      On January 20, 2019, the Defendant, acting through its duly authorized agents

                                             and/or employees, committed the following negligent acts and/or omissions:

                                                            a.      Failed to properly maintain its stores so as to prevent injury to its
                                                                                             2
                                              Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 14 of 22 PageID #:17




                                                                    patrons including the Plaintiff;
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                            b.      Failed to properly inspect its store so as to prevent injury to its
                                                                    patrons including the Plaintiff;

                                                            c.      Failed to keep the floor free of hazardous substances so as to prevent
                                                                    injury to its patrons including the Plaintiff;

                                                            d.      Failed to warn patrons of a slipping hazard present on the store floor
                                                                    when it knew or should have known that such a hazard was present;

                                                            e.      Failed to keep the store floors in a properly maintained condition so
                                                                    as to prevent injury to patrons including the Plaintiff; and/or

                                                            f.      Was otherwise careless and negligent.

                                                     13.    As a direct and proximate result of one or more of the Defendant's negligent acts

                                             and/or omissions, JEFFREY was in the store pushing a shopping cart full of groceries and was

                                             caused to slip and fall on a hazardous substance present on the ground, and sustained severe and

                                             permanent injuries including, but not limited to, a dislocation of his left knee.

                                                    14.    As a direct and proximate result of the above-described incident, JEFFREY was

                                             caused to sustain severe, permanent, aggravating, and disabling injuries; to suffer great pain and

                                             anguish in both body and mind and in the future will continue to so suffer; to incur and expend

                                             large obligations for and in the future will continue to expend and incur obligations for large sums

                                             of money for medical care; and to be hindered and/or prevented from engaging in his usual duties

                                             and affairs, including his employment as an attorney.

                                                    WHEREFORE, the Plaintiff JEFFREY E. MARTIN, respectfully demands judgment

                                             against the Defendant, MEIJER, INC. d/b/a MEIJER, in a fair and equitable sum in excess of the

                                             jurisdictional amount of FIFTY THOUSAND DOLLARS ($50,000.00).




                                                                                              3
                                               Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 15 of 22 PageID #:18




                                                                            COUNT II
                                              [JEFFREY E. MARTIN v. MEIJER STORES LIMITED PARTNERSHIP - Negligence]
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                    1.      Plaintiff JEFFREY E. MARTIN ("JEFFREY")was born on September 25, 1956.

                                                    2.      On January 20, 2019, JEFFREY lived at 805 S. Salem Avenue in Arlington

                                             Heights, IL 60005.

                                                    3.      On and prior to January 20, 2019, Defendant MEIJER STORES LIMITED

                                             PARTNERSHIP was a foreign corporation licensed to do and doing business in the State ofIllinois

                                             with its registered agent located in the State of Michigan.

                                                    4.      On and prior to January 20, 2019, Defendant MEIJER STORES LIMITED

                                             PARTNERSHIP was in the business of selling retail products and related services throughout the

                                             Chicagoland area, including in Cook County, Illinois.

                                                    5.      At all times relevant to this Complaint, the Defendant owned and operated grocery

                                             and general merchandise retail stores, including the MEIJER store located at 1301 Meijer Road in

                                             Rolling Meadows, IL 60008.

                                                    6.      At all times relevant to this Complaint, the Defendant, operating through its duly

                                             authorized agents and/or employees, managed the MEIJER store located at 1301 Meijer Road in

                                             Rolling Meadows, IL 60008.

                                                    7.      At all times relevant to this Complaint, the Defendant, operating through its duly

                                             authorized agents and/or employees, maintained the MEIJER store located at 1301 Meijer Road

                                             in Rolling Meadows, IL 60008.

                                                   8.       At all times relevant to this Complaint, and for a substantial period prior thereto,

                                             the Defendant held out said retail store to the public for use by business invitees, including the

                                             Plaintiff, JEFFREY.

                                                                                             4
                                               Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 16 of 22 PageID #:19




                                                   9.       Plaintiff JEFFREY was at all times relevant to this Complaint, a business invitee
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                             legally on the premises ofthe Defendant's retail store.

                                                   10.      On January 20, 2019, it was the duty of Defendant, acting through its duly

                                             authorized agents and/or employees,to exercise reasonable care in maintaining its stores, including

                                             making sure that there were no hazardous substances on the floor.

                                                   1 1.     On January 20, 2019, the Defendant, acting through its duly authorized agents

                                             and/or employees, committed the following negligent acts and/or omissions:

                                                            a.      Failed to properly maintain its store so as to prevent injury to its
                                                                    patrons including the Plaintiff;

                                                            b.      Failed to properly inspect its store so as to prevent injury to its
                                                                    patrons including the Plaintiff;

                                                            c.      Failed to keep the floor free of hazardous substances so as to prevent
                                                                    injury to its patrons including the Plaintiff;

                                                            d.      Failed to warn patrons of a slipping hazard present on the store floor
                                                                    when it knew or should have known that such a hazard was present;

                                                            e.      Failed to keep the store floor in a properly maintained condition so
                                                                    as to prevent injury to patrons including the Plaintiff; and/or

                                                            f.      Was otherwise careless and negligent.

                                                     12.    As a direct and proximate result of one or more of the Defendant's negligent acts

                                             and/or omissions, while JEFFREY was in the store pushing a shopping cart full of groceries, he

                                             was caused to slip and fall on a hazardous substance present on the ground, and sustained severe

                                             and permanent injuries including, but not limited to, a dislocation of his left knee.

                                                     13.   As a direct and proximate result of the above-described incident, JEFFREY was

                                             caused to sustain severe, pei'manent, aggravating, and disabling injuries; to suffer great pain and

                                             anguish in both body and mind and in the future will continue to so suffer; to incur and expend

                                                                                              5
                                              Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 17 of 22 PageID #:20




                                             large obligations for and in the future will continue to expend and incur obligations for large sums
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                             of money for medical care; and to be hindered and/or prevented from engaging in his usual duties

                                             and affairs, including his employment as an attorney.

                                                    WHEREFORE, the Plaintiff JEFFREY E. MARTIN, respectfully demands judgment

                                             against the Defendant, MEIJER STORES LIMITED PARTNERSHIP, in a fair and equitable sum

                                             in excess of the jurisdictional amount of FIFTY THOUSAND DOLLARS ($50,000.00).


                                                                            COUNT III
                                                [JEFFREY E. MARTIN v. MEIJER GREAT LAKES LIMITED PARTNERSHIP -
                                                                            Negligence]

                                                    1.      Plaintiff JEFFREY E. MARTIN ("JEFFREY") was born on September 25, 1956.

                                                    2.      On January 20, 2019, JEFFREY lived at 805 S. Salem Avenue in Arlington

                                             Heights, IL 60005.

                                                    3.      On and prior to January 20, 2019, Defendant MEIJER GREAT LAKES LIMITED

                                             PARTNERSHIP was a foreign corporation licensed to do and doing business in the State ofIllinois

                                             with its registered agent located in the State of Michigan.

                                                    4.      On and prior to January 20, 2019, Defendant MEIJER GREAT LAKES LIMITED

                                             PARTNERSHIP was in the business of selling retail products and related services throughout the

                                             Chicagoland area, including in Cook County, Illinois.

                                                    5.      At all times relevant to this Complaint, the Defendant owned and operated grocery

                                             and general merchandise retail stores, including the MEIJER store located at 1301 Meijer Road in

                                             Rolling Meadows,IL 60008.




                                                                                              6
                                              Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 18 of 22 PageID #:21




                                                    6.      At all times relevant to this Complaint, the Defendant, operating through its duly
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                             authorized agents and/or employees, managed the MEIJER store located at 1301 Meijer Road in

                                             Rolling Meadows,IL 60008.

                                                    7.      At all times relevant to this Complaint, the Defendant, operating through its duly

                                             authorized agents and/or employees, maintained the MEIJER store located at 1301 Meijer Road

                                             in Rolling Meadows, IL 60008.

                                                   8.       On January 20, 2019, it was the duty of Defendant, acting through its duly

                                             authorized agents and/or employees,to exercise reasonable care in maintaining its stores, including

                                             making sure that there were no hazardous substances on the floor.

                                                   9.       On January 20, 2019, the Defendant, acting through its duly authorized agents

                                             and/or employees, committed the following negligent acts and/or omissions:

                                                            a.     Failed to properly maintain its store so as to prevent injury to its
                                                                   patrons including the Plaintiff;

                                                            b.     Failed to properly inspect its store so as to prevent injury to its
                                                                   patrons including the Plaintiff;

                                                            c.     Failed to keep the floor free of hazardous substances so as to prevent
                                                                   injury to its patrons including the Plaintiff;

                                                            d.     Failed to warn patrons of a slipping hazard present on the store floor
                                                                   when it knew or should have known that such a hazard was present;

                                                            e.     Failed to keep the store floor in a properly maintained condition so
                                                                   as to prevent injury to patrons including the Plaintiff; and/or

                                                           f.      Was otherwise careless and negligent.

                                                    10.     As a direct and proximate result of one or more of the Defendant's negligent acts

                                             and/or omissions, while JEFFREY was in the store pushing a shopping cart full of groceries, he

                                             was caused to slip and fall on a hazardous substance present on the ground, and sustained severe

                                                                                             7
                                               Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 19 of 22 PageID #:22




                                              and permanent injuries including, but not limited to, a dislocation of his left knee.
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                      1 1.   As a direct and proximate result of the above-described incident, JEFFREY was

                                              caused to sustain severe, permanent, aggravating, and disabling injuries; to suffer great pain and

                                              anguish in both body and mind and in the future will continue to so suffer; to incur and expend

                                              large obligations for and in the future will continue to expend and incur obligations for large sums

                                              of money for medical care; and to be hindered and/or prevented from engaging in his usual duties

                                              and affairs, including his employment as an attorney.

                                                     WHEREFORE, the Plaintiff JEFFREY E. MARTIN, respectfully demands judgment

                                              against the Defendant, MEIJER GREAT LAKES LIMITED PARTNERSHIP, in a fair and

                                             equitable sum in excess of the jurisdictional amount of FIFTY THOUSAND DOLLARS

                                             ($50,000.00).

                                                                                  COUNT IV
                                                             [JEFFREY E. MARTIN v. MEIJER GROUP,INC. - Negligence]

                                                     1.      Plaintiff JEFFREY E. MARTIN ("JEFFREY") was born on September 25, 1956.

                                                     2.      On January 20, 2019, JEFFREY lived at 805 S. Salem Avenue in Arlington

                                             Heights, IL 60005.

                                                     3.      On and prior to January 20,2019, Defendant MEIJER GROUP,INC. was a foreign

                                             corporation licensed to do and doing business in the State of Illinois.

                                                     4.      On and prior to January 20, 2019, Defendant MEIJER GROUP, INC. had its

                                             registered agent, CT Corporation System located at 208 So LaSalle Street, Suite 814 in Chicago,

                                             IL 60604.

                                                     5.      On and prior to January 20, 2019, Defendant MEIJER GROUP,INC. was in the

                                              business of selling retail products and related services throughout the Chicagoland area, including

                                                                                               8
                                              Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 20 of 22 PageID #:23




                                             in Cook County, Illinois.
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                    6.      At all times relevant to this Complaint, the Defendant owned and operated grocery

                                             and general merchandise retail stores, including the MEIJER store located at 1301 Meijer Road in

                                             Rolling Meadows, IL 60008.

                                                    7.      At all times relevant to this Complaint, the Defendant, operating through its duly

                                             authorized agents and/or employees, managed the MEIJER store located at 1301 Meijer Road in

                                             Rolling Meadows,IL 60008.

                                                    8.      At all times relevant to this Complaint, the Defendant, operating through its duly

                                             authorized agents and/or employees, maintained the MEIJER store located at 1301 Meijer Road

                                             in Rolling Meadows, IL 60008.

                                                   9.       On January 20, 2019, it was the duty of Defendant, acting through its duly

                                             authorized agents and/or employees,to exercise reasonable care in maintaining its stores, including

                                             making sure that there were no hazardous substances on the floor.

                                                    10.     On January 20, 2019, the Defendant, acting through its duly authorized agents

                                             and/or employees, committed the following negligent acts and/or omissions:

                                                            a.     Failed to properly maintain its store so as to prevent injury to its
                                                                   patrons including the Plaintiff;

                                                            b.     Failed to properly inspect its store so as to prevent injury to its
                                                                   patrons including the Plaintiff;

                                                            c.     Failed to keep the floor free of hazardous substances so as to prevent
                                                                   injury to its patrons including the Plaintiff;

                                                            d.     Failed to warn patrons of a slipping hazard present on the store floor
                                                                   when it knew or should have known that such a hazard was present;

                                                            e.     Failed to keep the store floor in a properly maintained condition so
                                                                   as to prevent injury to patrons including the Plaintiff; and/or

                                                                                             9
                                               Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 21 of 22 PageID #:24




                                                             f.     Was otherwise careless and negligent.
FILED DATE: 10/5/2020 12:39 PM 2020L010578




                                                     1 1.    As a direct and proximate result of one or more of the Defendant's negligent acts

                                             and/or omissions, while JEFFREY was in the store pushing a shopping cart full of groceries, he

                                             was caused to fall on a hazardous substance present on the ground, and sustained severe and

                                             permanent injuries including, but not limited to, a dislocation of his left knee.

                                                    12.     As a direct and proximate result of the above-described incident, JEFFREY was

                                             caused to sustain severe, permanent, aggravating, and disabling injuries; to suffer great pain and

                                             anguish in both body and mind and in the future will continue to so suffer; to incur and expend

                                             large obligations for and in the future will continue to expend and incur obligations for large sums

                                             of money for medical care; and to be hindered and/or prevented from engaging in his usual duties

                                             and affairs, including his employment as an attorney.

                                                    WHEREFORE, the Plaintiff JEFFREY E. MARTIN, respectfully demands judgment

                                             against the Defendant, MEIJER GROUP, INC., in a fair and equitable sum in excess of the

                                             jurisdictional amount of FIFTY THOUSAND DOLLARS ($50,000.00).

                                                                                             Respectfully submitted,

                                                                                             MARTIN LAW,LLC
                                                                                             Attorney for Plaintiff


                                                                                                   „Stkettutzt-Th7naA,t,20
                                                                                             BY:
                                                                                                        Shauna M. Martin

                                             Firm Code #63329
                                             MARTIN LAW,LLC
                                             171 W. Wing Street, Suite 201
                                             Arlington Heights, IL 60005
                                             T: 847.956.0000/F: 844.239.7473
                                             smm@martinlawchicago.com

                                                                                              10
Case: 1:20-cv-06580 Document #: 1-1 Filed: 11/05/20 Page 22 of 22 PageID #:25




                                                            DIE DATE      I

                                )1111,1110111 1 1B        1 1/02/2020    61


                                                                        TOI
                              DOC.TYPE:. LAW
                              CASE NUMBER: 2020L010578
                              DEFENDANT                    SERVICE INFO:
                              MEIJER INC                   30 DAY RTN; C/O
                              208 S LA SALLE ST            CORPORATION E
                              CHICAGO, IL 60604
                              #814
                                                           ATTACHED FEE* -
